Title: From George Washington to Henry Laurens, 16 November 1778
From: Washington, George
To: Laurens, Henry


  
    Sir,
    Head Quarters Fredericksburgh [N.Y.] Novemr 16th 1778
  
By the time this reaches you General Du Portail will probably be at Philadelphia. One part of his business is to prosecute the directions given him, some time since, for forming a plan for the defence of the River Delaware, to be submitted to Congress. Another part is to understand from Congress, what may be their views and wishes with respect to his further continuance in America and that of the three other Gentlemen attached to him. He informs me that the furlough, he obtained from the Court of France expires in February next, and that unless there is a certain prospect of his being employed hereafter, in a manner useful to the States and honorable to himself, he intends immediately to return. He therefore wishes some explicit ideas to be realized on the subject. He is also anxious, that something definitive should be done, with respect to the pay and other appointments both of himself and the Gentlemen with him; which have been hitherto undecided and have left them in an uncertain and disagreeable situation; added to this, he is desirous to have some arrangement fixed for the rules and manner of service in his department.
He delivered me some days since a memorial intended for Congress, and which I have now the honor to inclose, containing his ideas on a general system of fortification for these states, and which he requested me to accompany with my sentiments. But it includes questions of finance and considerations of policy, the most extensive and important; of which Congress alone can form a competent judgment. I shall therefore only say, that considered merely in a military point of view, the plan appears to me worthy of very serious attention.
It is but justice to General Du Portail to observe, that I have a high opinion of his merit and abilities; and esteem him not only well acquainted with the particular branch he professes, but a man of sound judgment and real knowlege in military science in general. I have also a very favourable opinion of the other Gentlemen—I will take the liberty to add, that it appears to me, they will be extremely necessary and useful in our future operations, whether directed to offence, or defence—whether to dispossess the enemy of posts in our front—to assist in carrying on the proposed expedition into Canada—or any other, on a less extensive plan, which may be substituted in its stead, for the mere security of our frontier.
  Mr De Murnon has served in quality of Engineer under General Du Portail since the first of March last with the promise of a majority from the Committee for arrangement at Valley forge. He has never yet received his commission. This I presume has been forgotten in  
    
    
    
    a croud of more important affairs. With the greatest respect and esteem—I have the honor to be—Sir Your most Obedt servt

  Go: Washington

